     Case 1:17-cv-03950 Document 6 Filed 08/18/20 Page 1 of 2 PageID #: 28



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

CHRISTOPHER SANDERS,

      Plaintiff,

v.                                          CIVIL ACTION NO. 1:17-03950

UNITED STATES OF AMERICA, et al.,

      Defendants.


                      MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on May 19, 2020, in

which he recommended that the court dismiss plaintiff’s

Complaint, (ECF No. 1), and remove this matter from the court’s

docket.    (ECF No. 5.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.        The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.             Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
   Case 1:17-cv-03950 Document 6 Filed 08/18/20 Page 2 of 2 PageID #: 29



     Objections to the Proposed Findings and Recommendation were

due by June 5, 2020.    Neither party filed any objections to the

Magistrate Judge’s Findings and Recommendation.               Accordingly,

the court also adopts the Finding and Recommendation of

Magistrate Judge Aboulhosn as follows:

     1.    Plaintiff’s Complaint, (ECF No. 1), is DISMISSED; and

     2.    The Clerk is directed to remove this case from the

           court’s active docket.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record and unrepresented

parties.

     IT IS SO ORDERED this 18th day of August, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     2
